SMITH, Chief Judge.
Plaintiff tenant has brought on .for hearing defendant landlord’s defense of the statute of limitations in this private rent overcharge action. Housing and Rent Act of 1947, Sec. 205(c), 50 U.S.C.A.Appendix, § 1895(c).
 The action admittedly was instituted more than one year after the last claimed overpayment.
Plaintiff contends that the action is timely since brought within one year of the date of a refund order of the Area Rent Director of December 5, 1952.
The refund order, so-called, however, was based on a 1941 registration of the premises, and did not purport retroactively to reduce the maximum rent payable during the period in question.
Under these circumstances the violation occurred and the period of limitations began at the time of payment and not at the time of the so-called refund order. Such an order, unless under the Act it reduces retroactively the maxi*521mum rent payable, cannot operate to revive a claim for overcharge on which the period of limitation has expired.
Judgment may be entered on the special defense, dismissing the action.